Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  157820                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157820
                                                                   COA: 342182
                                                                   Allegan CC: 16-020482-FH
  MATTHEW DONALD GILLIES,
          Defendant-Appellant.

  _________________________________________/

         By order of October 2, 2018, the application for leave to appeal the March 28,
  2018 order of the Court of Appeals was held in abeyance pending the decision in People
  v Carter (Docket No. 156606). On order of the Court, the case having been decided on
  May 7, 2019, 503 Mich. 221 (2019), the application is again considered and, pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Court of Appeals for consideration, as on leave granted, of whether the defendant was
  properly assigned 25 points under Offense Variable 12 (OV 12), MCL 777.42. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2019
           t0911
                                                                              Clerk